Title: Notes for Speech in Congress, [ca. 13 May] 1790
From: Madison, James
To: 


[ca. 13 May 1790]

2. Present deficiency of Shipping & Seamen
1. Reasons for increasing them
3. Means of so doing
4. Objections answered

Genl Observations—
The progress of modern maxims tends to make Govt. & commerce free among all nations, which will reduce all nations to their natural advantages only. This, ours make desireable to us. If however monopolizing struggles shd. continue with a view to naval strength—No Nation can be so well off as U. S. because they possess bulky produce capable of employing mo⟨re⟩ tonnage and more sure of market, than that of any other Nation whatever.

The British W. Inds. now permitted to send Sugars South of Cape Finisterre—but the high price in those Islands amounts to prohibition. Champ. p. 204. So that the American Market is as necessary for her sugars at an adequate price as for their rum.

The proportion of American vessels in the direct trade with France shews the importance of fostering it—& the do. of British Vessels in the same trade shews how much it concerns both F. & U. S. that F. as well as U. S. should reciprocate the navigation Act of G. B.
Present proportion of Shipping and seamen
At commencement of war 398,000. tons of shipping, built in the U. S. employed in the Genl. Commerce of G. B. Champion. pref: p. x. & p. 33
At do. 400,000 tons of Shipping employed in carrying produce


  of U. S:
  to Europe—
  
  1,220
  Ships —
  195,000
  tons


  
  to W. Indies
  }
  2,150
  
  146,000
  


  
  & Coastwise
  
  


  
  In Fisheries
  
  1,099
  
   59,775
  


  
  
  
  4,469
  
  400,775.
   Champ. 36


Note.Vessels in Europe are generally, property of British Merchts. and navigated by Brit: seamen. Those in the W. Ind. Fish: & coastg trades, almost wholly property of American Merchts. & navigated by american seamen.Ibid.
Note.value of exports of U. S. before the war £3,679,000 Stlg.Champ. p. 73.
Note.total of Shipping in British trade owned by all British subjects in 1775—1,300,000 tons excluding vessels in Fishs. of U. S. coasters of do. & traders from do. to W. I. Champ. 186

NoteNote the proportion of American built Ships to British built do at commencemt. of war, as 23 to 40 and of foreign built to British do. as 12 to 40


NoteNote of the Ships built in America, New Engd. supplied only about ⅗— Chap. 191.
Note.before war— ⅔ of exports from U. S. to W. I. paid for in produce of latter—⅓rd by way of bills of exchange. p. 197

Reasons for increasing them
1. Securing means of defence
2. Precaution agst. the effect of war in diverting foreign bottoms employed in our trade
3. Profit during wars from carrying for other Nations.
4. Indignity of W. I. regulations.
5. Inequality of circuitous navigation between the laws of G. B. & those of the U. S.

1. maritime resources essential in case of attacks—& most likely to prevent them
(a) Seamen a sort of select militia, educated for our defence
(b) a kind of defence having the advantage of a standing force—without its danger to liberty—& they are productive at the very time of their traing &
(c) remark that encouragement of navigation like that of manufactures, attracts foreigners & therefore does not in full proportion divert hands from other occupations
2. G. B. had about ¾ of European Trade which is ⅔ of the whole trade of U. S. & the whole W. Inds Trade which is 1/7 of whole. = ⅚ of whole European & W. I.
G. B has been at War within the period of the last 100 years—40 years = ⅖ of the time.


  During War—the
  increase
  of freight is—


  
  do.
  of insurance—


Means of increasing our navigations
1. bounties—these inadmissible
2. increase of tonnage on all foreign bottoms This inadequate
3. seek a treaty on liberal plan, by preference of nations in Treaty. This heretofore rejected
4. force a treaty, or increase of own bottoms, by prohibiting export of produce by foreigners. This also unpalatable—tho’ perhaps best
5. By reciprocating foreign navigation acts, meet other Nations on their narrow, or force them into our liberal, policy.

Note. G. B. rescued her navigation from the Dutch by her act. She is to us what they to her
Note—She will dread Our Example to other Nations—who have not yet reciprocated.
Note. best not to extend reciprocity to ¾ of seamen, because it wd. exclude many who by entering the american service wd. become soon americans & because in time of war they wd. be particularly disposed to change Brit: for American Ships.
1. Objection. G. B. will risk effect of stop to all trade rather yield the point.
2. American people will not persevere in support of self-denying plan.
3. affect the Revenue
4. Unjust to S. States—
5. our trade flourishes now—why not be quiet
6. difficult to ascertain the place of growth &
Answr. to 1. Objn.
G. B. will not suffer stop to trade

(a)because she will lose profits of our exports to her navigation—to her merchants—to her manufacturers—to her revenue.* Her effort to continue the entrepot shews her anxiety on this point.

Tobacco & Rice alone of vast importance
100,000 Hhds. carried to G. B.—12 or 13,000 only consumed there 60,000 bls of Rice of which very little used in G. B.
70,000 tons of Shipping, almost all British employed in carrying these 2 articles to G. B.




*Note her revenue not only arises from duties on Tobo. &c—but from the consumption of those who manufacture for & trade with U. S. & who are enabled by the price we give, to consume the excised articles at home.

Note. G. B. defended herself vs French manufactrs & luxuries in Chas. 2. &c. by prohibitions—see Ex: of Eden’s Treaty p. 11
(b) because she will lose markets for manufactures.*
In the 2 former appeals to mercantile contest—she first yielded—next preferred war.

Luxuries to us—necessaries to her manufacturers.


favor her commercial rivals, which she dreads

favor manufactures in the U. S. of her Staple articles—woollens—Cottons—linnens—leather—Cutlery; and when these once established here, not revert. Several facts well-known, shews her jealousy now—her whole system founded on it before Revolution.

*note the imports into U. S. from Europe, prior to the war, were ¾ British. Champ. p. 51.

Every American employs 4 European Manufactrs.
See Introd. Anderson p. 34.

The consumption of American Plantations & their supply of materials, employ one million of people in G. B. Id. p. 30 & 34.

The commerce with America employs 2000 sail of British Shipping & 20,000. seamen. Id. p. 34.
(b) because W. I. trade essential to her.
See here note ⊙ page after next.
Note W. India trade particularly valuable because short one which multiplies as long ones destroy seamen.

Before the war no provisions sent from G. B. but a few peas & beans & other inconsiderable articles—Salted beef sent from Ireland—Bread & all other articles supplied from the Continent, and at a little more than half the price of like supplies from G. B—U. S. undersell Irish beef &

whole value of commodities from America to W. I. rated by Edwards at £750,000 St:—the expence then of bringg. the same of G. B. a clear loss of nearly the same sum. Champ. 140

Sugar can be got from Maple trees—from Danish Isles & Dutch—with the chance of French & Spanish, which are cheaper the former at least—& the certainty of getting from Europe or illicitly, at a little higher price.

For Rum—the resource of our distilleries—French do. Dutch & Danish do. French brandy.


Not less than 20,000 barrels of Rice sent from S. C. & Geo. to the W. Ind. Champ. p. 165.

Fresh provisions cant be supplied but by the quick & continued voyages of American vessels

tis Asked how the B. Isds. did during the war—1 very badly. 2. diverted the labor to less profitable cultivation to avoid starving. 3. the aid of prizes. 4. what they got from Europe, pd. for by the rise of sugars &c which fell on the Brit: consumers. If the Brit: Isds. were to be maintained at same expence, as they were during the war G. B. cd. not afford to keep them. She had been keep a like no. of Ships & seamen constantly sailing by way of exercise & empty from any given ports equally distant.
Revenue from Rum in G. B—400,000 £ St: which wd be lost if no staves to export it. Ed: Treaty p. 17.

The average of Rum annually imported into G. B. for ten years from 1773 to 1782—was 2,362,842. Gals.—do. exported—617,939. And. v. 6. p. 591.
Do. for 4 years preceding 1777. was 2,375,176 Gals. imported
of which 655,291. exported
from causes not permanent In 1785. 3,014,114. Gal. imported Edens Treaty. p. 49.
[3,135,378 Gals. (dutyed at 2/6 per Gal) of spirit distilled in G. B. from corn in 1782. Id. p. 53.]
Ansr. to 2. Obj viz The people not bear the self-denial.
No evidence to presume it; & the distrust injurious to their character—

In non-importation agreemts. people firm.
The merchts. attached to G. B. or own avidity gave way.
The act then voluntary—now compulsive—
⊙—It is extraordinary indeed that the daring spirit of our commerce, should explore the most distant parts of the globe, and yet shrink from an effort, a peaceable effort, an effort sure of success, for a branch of trade, which Nature seems to have intended for them, to which interest invites them—to which the principle of reciprocity entitles them—& to which self-respect impels them—see ⊙ 2 pages back.


See Acts of the States before New Constitution—In S. Carolina 25 PerCt. laid on British Sugars—Also with other States impower Congs. to regulate with W. Inds. Champ. p 221
In Virga. vote prohibiting Rum— & p. 235

On 30 Apl. 1784. Congs. recommended to States to give powers for 15 years to restrain foreign Commerce not founded in equality—see the Resolution
The act of Massachussts. July 1. 1784 after reciting it & that the power wd. be greatly beneficial—
Enacts that it be granted to prohibit any imports or exports in vessels belonging to or navigated by the subjects of any power with whom Treaties of Commerce shd. not have formed—& to prohibit such subjects from importing any articles not the produce or manufacture of their own Country.

Virga. complied May 19. 1784.
Ansr. to Obj. 3—as to Revenue
(a) G. B. be more affected—& less able to bear the defalcations
(b) The deficiency will not be equal to the progressive increment of revenue.
increase of imports from beginning of century to begining of war—twelvefold—Champion pref. p. xxvi
note the increase of population during the same period at the rate of 25 years—Eightfold only
From the discount of 10 PerCt. of Duties, it wd. seem that American vessels share more with the British in importing than has been supposed. This may be exaggerated 1. by the use of American names &c. to cover British bottoms. 2. by the use of American-built vessels, Owned by Brit: subjects. 3. by shipping goods in American bottoms to U. S. while British vessels are sent empty to carry off exports—quer. the comparative saving in the discount & the expence of freight.
